Title: To George Washington from Thomas, Lord Fairfax, 13 July 1756
From: Fairfax of Cameron, Thomas Fairfax, sixth baron
To: Washington, George



Sr
July the 13th 1756

Coll Lee having applyed to me for orders for a further Draft of his Militia, to make up the Number of Men, who have deserted, as he has receivd orders from the Governor to follow my Orders; I humbly conceive Coll Martin & I have nothing to do with the destination of the Militia of the lower parts but that they are intirely taken out of our hands; I have therefore desired Major Baylis to wait on you to know your Command. I remain Sr Your humble Servant

Fairfax

